Case 1:20-cv-00076-AT-KHP Document 47 Filed 01/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
PERLA BURSZTEIN. DOC #)
DATE FILED: _ 1/7/2021
Plaintiff,
-against- 20 Civ. 76 (AT)

BEST BUY STORES, L.P. and BEST BUY CO.. ORDER
INC.,

Defendants.

 

 

ANALISA TORRES, District Judge:
The Court has reviewed the parties’ pre-motion letters at ECF Nos. 40-41. Accordingly:

Defendants’ request for a pre-motion conference is DENIED.

Defendants’ request to file a motion for summary judgment is GRANTED;

By January 28, 2021, Defendants shall file their motion for summary judgment;
By February 18, 2021, Plaintiff shall file her opposition; and

By March 4, 2021, Defendants shall file their reply, if any.

wR WNP

The case management conference scheduled for February 16, 2021, is ADJOURNED sine
die.

SO ORDERED.

Dated: January 7, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
